                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW L. VALENTINE,                          :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 18-4733
                                              :
JOSEPH M. LYNCH, et al.,                      :
     Defendants.                              :

                                             ORDER

       This 9th day of January, 2019, upon consideration of Plaintiff Andrew L. Valentine’s

“Motion for Time Extension to File Motion for Appointment of Counsel” (ECF No. 8), his pro

se Amended Complaint (ECF No. 9), and his Motion for Appointment of Counsel (ECF No. 10),

it is ORDERED that:

       1. The “Motion for Time Extension to File Motion for Appointment of Counsel” is

DENIED as moot.

       2. The Amended Complaint is DISMISSED without prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s

Memorandum.

       3. Valentine is given leave to file a second amended complaint within thirty (30) days

of the date of this Order. If Valentine files a second amended complaint, he must identify all the

defendants in the caption of the amended complaint. The amended complaint must also describe

how each defendant was responsible for violating Valentine’s rights and should not rely on or

refer to the initial Complaint or Amended Complaint to state a claim. In other words, all of

Valentine’s factual allegations must be contained in his second amended complaint. Upon the




 
 
filing of a second amended complaint, the Clerk of Court shall not make service until so

ORDERED.

           4. The Clerk of Court is DIRECTED to send Valentine a blank form complaint to be

    used by a prisoner filing a civil rights action. The Clerk of Court shall write the civil action

number of this case on the form. Valentine may use this form to file a second amended

complaint if he chooses to do so.

           5. If Valentine fails to file a second amended complaint, his case may be dismissed

without prejudice for failure to prosecute without further notice.

           6. The Motion for Appointment of Counsel is DENIED without prejudice at this time.

 
 
 

                                                                /s/ Gerald Austin McHugh
                                                          United States District Judge

 
 
 
 
 
 
 




 
 
